DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Drawings
Based upon Applicant’s amendments to the specification and submission of new figures Examiner withdraws the drawing objection except for those listed below.
The drawings are objected to because:
Figures 3 is objected because figure 3 does not show where the enlarged view of figure 4 is taken from.
Figures 6-7 are objected to for the reasons stated in objections 1-3 above. Figures 6-7 is objected Applicant does not show where the enlarged view of figures 6-7 is taken from, and/or the relationship to figure 5.
Applicant stated in the Remarks filed December 8, 2020, that figures 6-7 have no corresponding top view therefore they do not need to indicate where the cross-section from figure 4 is, e.g. they do not need to show a line B-B. Based upon this response how are figures 6-7 different embodiments of figure 5 if figure 5 and figures 6-7 do not share a common cross-sectional relationship?
In claim 1 Applicant claims a substrate, however no substrate is labeled in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
Examiner withdraws the specification objections based upon Applicant’s amendments to the specification.

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) rejection based upon Applicant’s cancelation of claims 10 and 16.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) rejection based upon Applicant’s cancelation of claims 10 and 16.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being obvious over Admitted Prior Art (“APA”), Applicant’s figures 1-2.

    PNG
    media_image1.png
    760
    494
    media_image1.png
    Greyscale

Regarding claim 1, APA, figures 1-2, teaches, and Examiner’s annotated figure 2 above:
a substrate (white box under 941), 
a plurality of data lines (91) and a plurality of gate lines (92) disposed on the substrate (white box under 941), 
the data lines (91) intersecting the gate lines (92) to form a plurality of pixel units (while only one pixel is shown in figure 1, it would have been obvious to one of ordinary skill in the art that they would be a plurality of the pixels formed. This is because in order to make a display one would need more than a single pixel), 
each of the pixel units (as shown in figure 1) comprising a metal pattern layer (94, where 94 is pointing to a metal pattern layer), a color resist (93), and a gate electrode light shielding structure (95); 
the metal pattern layer (94, where 94 comprises 941 and 942) disposed on the substrate (94 must be on the white box under 941); 
the color resist (93) covering and disposed on the metal pattern layer (94); and 
the gate electrode light shielding structure (95) disposed above the gate lines (92) and configured to shield a gap between adjacent two of the pixel units (this is the function of 95, to shield light between pixel units), 
an edge of the gate electrode light shielding structure (95) located in the color resist (93), and 
the gate electrode light shielding structure (95) retracting along a direction away from the color resist (93) to form a retraction portion (right edge of 95 on 93) that is in a recessed region (recessed region; Applicant does not define the recess region to such a degree that the recessed region of APA does not read upon this limitation. This is because based upon the claim the 
Regarding claim 2, APA, figures 1-2, teaches: 
wherein each of the color resists (93) comprises a color resist edge (93 has an edge), 
the color resist edge (93) is stacked on a portion of the metal pattern layer (94); and 
the gate electrode light shielding structure (95) comprises a light shielding structure edge (95 has an edge) stacked on the color resist edge (the edge of 95 is stacked on the edge of 93), 
the retraction portion (right edge of 95 on 93) is formed on the light shielding structure edge (the right edge of 95 on 93) and is located above the metal pattern layer (94).
Regarding claim 3, APA, figures 1-2, teaches, and Examiner’s annotated figure 2 above: 
wherein the retraction portion (the right edge of 95 on 93) of the gate electrode light shielding structure (95) is stacked on the color resist edge (left edge of 93) of the color resist (93), and 

    PNG
    media_image2.png
    435
    568
    media_image2.png
    Greyscale


Regarding claim 4, APA, figures 1-2, teaches: 
wherein the gate electrode light shielding structure comprises a black spacer and/or a black matrix (¶ 0002, where black spacers are conventionally used as gate electrode light shielding structures).
Regarding claim 5, APA, figures 1-2, teaches: 
wherein the color resist edge of the color resist comprises a first tapered portion (figure 2 shows 93 has a tapered portion on the left side of 93), 
the retraction portion of the gate electrode light shielding structure comprises a second tapered portion (the right side of 95 has a tapered portion), and 
the second tapered portion is stacked on the first tapered portion of the color resist (the right side of 95 is stacked on the left side of 93).
Regarding claim 8, APA, figures 1-2, teaches: 
wherein the metal pattern layer comprises a first metal layer and a second metal layer stacked on the first metal layer (94, where 94 comprises 941 and 942), 
wherein the first metal layer and the second metal layer are configured to form an electrical element (941 and 942 do so form an electrical element).
Regarding claim 9, APA, figures 1-2, teaches: 
wherein an area of the second metal layer of the metal pattern layer is greater than an area of the first metal layer, and the retraction portion of the gate electrode light shielding structure is 
Regarding claim 11,
Claim 11 is a combination of claims 1-4. As the prior art teaches all of the limitations of claims 1-4 it also teaches claim 11.
Regarding claim 12,
Claim 12 is rejected for the same reasons as claim 5 as the limitations are the same.



Claims 6-7, and 13-15 is/are rejected under 35 U.S.C. 103 as being obvious over APA, in light of evidentiary reference Kishimoto et al. (US 6,281,960 B1) (“Kishimoto”).
Regarding claim 6, APA, figures 1-2, does not teach:
wherein the retraction portion of the gate electrode light shielding structure touches the color resist edge of the color resist without overlapping the color resist edge of the color resist.

Kishimoto teaches:
In figure 1 that the gate electrode light shielding structure (e.g. the black matrix (BM)) can contact the sides of the color resist edge (e.g. the color filter 6A);
In figure 5A that the gate electrode light shielding structure (e.g. the black matrix (BM)) can be separated from the sides of the color resist edge (e.g. the color filter 6A); and
In figure 5B that the gate electrode light shielding structure (e.g. the black matrix (BM)) can be overlapping the sides of the color resist edge (e.g. the color filter 6A).
Therefore, Kishimoto teaches that each of these features is an obvious variant of the other. Therefore, APA, which is close to Kishimoto’s figure 5B (overlapping) is a known obvious variant to Kishimoto’s figure 1 and 5A (non-overlapping). As it is an obvious variant it would have been obvious to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396 (2007), where “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”
Regarding claim 7,

 the retraction portion of the gate electrode light shielding structure is at a distance from the color resist edge of the color resist without overlapping the color resist edge of the color resist (Kishimoto figure 5A).
Regarding claim 13,
Claim 13 is a combination of claims 1, 2 , 4, and 6. As the prior art teaches all of the limitations of claims 1, 2 , 4, and 6 it also teaches claim 11.
Regarding claim 14,
Claim 14 is rejected for the same reasons as claim 8 as the limitations are the same.
Regarding claim 15,
Claim 15 is rejected for the same reasons as claim 9 as the limitations are the same.


Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art does not teach the recessed region. Applicant in their arguments assert a plurality of benefits of their application. However, these arguments are unpersuasive as the amendments to the claims does not differentiate the prior art from the claimed device. As stated in the rejection above, “Applicant does not define the recess region to such a degree that the recessed region of APA does not read upon this limitation. This is because based upon the claim the recessed region can be the region where the retraction portion is located. APA teaches this interpretation, and this interpretation is backed up by Applicant’s figure 5.” Since Applicant has not defined a precise region of the recessed region Examiner can, and is, interpreting the recessed region as the region which contains the retraction portion. 
For all the reasons above, Applicant’s arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        20